DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to fairly teach or suggest a vale prosthesis with an inflow portion having at least three rows of angled struts and a plurality of slit commissure posts each having a proximal end terminating at the distal end of the inflow portion and extending distally therefrom, with a valve member attached to the commissure posts.  Importantly, the commissure proximal end terminates at the inflow portion distal end, and extends distally from there. 
While prior art Case (Pub. No.: US 2007/0260327) does include a vertical strut 36 with a proximal end terminating at the distal end of the inflow portion 14, the strut 
Prior art Bergheim (Pub. No.: US 2006/0025857) does not disclose commissure posts with a proximal end terminating at the distal end of the inflow portion and extending distally therefrom. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/SUBA GANESAN/Primary Examiner, Art Unit 3774